Exhibit 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT
          AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT, dated as of
August 10, 2011 (this “Amendment No. 1”), by and among VALEANT PHARMACEUTICALS
INTERNATIONAL, a Delaware corporation (“Borrower”), VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., a corporation continued under the federal laws of Canada
(“Parent”), certain Subsidiaries of Parent, as Guarantors, Goldman Sachs Lending
Partners LLC, as Administrative Agent (“Administrative Agent”), Swing Line
Lender and Collateral Agent under the Credit Agreement (as defined below), and
the Requisite Lenders.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Parent, the Administrative Agent, the
Guarantors party thereto from time to time and each lender from time to time
party thereto (the “Lenders”) have entered into a Credit and Guaranty Agreement,
dated as of June 29, 2011 ( the “Original Credit Agreement”) (capitalized terms
not otherwise defined in this Amendment No. 1 have the same meanings as
specified in the Credit Agreement (as defined in Section 1 below));
          WHEREAS, on the date hereof, the Borrower, the Parent, the Guarantors,
the Administrative Agent, the Term Lenders (as defined below), and the Requisite
Lenders (as defined in the Original Credit Agreement) desire to amend and
restate the Original Credit Agreement to, among other things, (i) provide for
Term Loans thereunder, (ii) modify certain covenants and (iii) make certain
other modifications as set forth in the Credit Agreement;
          WHEREAS, each financial institution identified on Schedule A hereto as
a “Term Lender” (each, a “Term Lender”) has agreed severally, on the terms and
conditions set forth herein and in the Credit Agreement, to make Term Loans and
to become a “Term Lender” for all purposes under the Credit Agreement;
          WHEREAS, pursuant to Section 10.5 of the Original Credit Agreement,
the consent of the Requisite Lenders (as defined in the Original Credit
Agreement and before giving effect to the Term Loan Commitments contemplated by
this Amendment No. 1) is required for the effectiveness of this Amendment No. 1;
and
          WHEREAS, the Administrative Agent, the Collateral Agent, the Credit
Parties, each Term Lender and the other Lenders signatory hereto are willing to
so agree, subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment and Restatement.
          Effective as of the Restatement Date, and subject to the terms and
conditions set forth herein and in the Credit Agreement, upon the satisfaction
of the conditions in Section 3 herein, the parties hereto agree that (i) the
Original Credit Agreement is hereby amended and restated in the form of Annex A
hereto (the Original Credit Agreement, as so amended and restated, being
referred to as the “Credit Agreement”), (ii) the Schedules attached to the
Credit Agreement shall replace in their entirety the corresponding Schedules
attached to the Original Credit Agreement, or constitute new Schedules to the

 



--------------------------------------------------------------------------------



 



Credit Agreement, as applicable and (iii) the Exhibits attached to the Credit
Agreement shall replace in their entirety the corresponding Exhibits attached to
the Original Credit Agreement, if any, or constitute new Exhibits to the Credit
Agreement, as applicable.
SECTION 2. Term Lenders.
          Each Term Lender hereby agrees, on the terms and conditions set forth
herein and in the Credit Agreement, to make Term Loans to the Borrower on or
after the Restatement Date in accordance with Section 2.1 of the Credit
Agreement. The Term Lenders shall, effective on the Restatement Date, become
party to the Credit Agreement as “Lenders”.
SECTION 3. Effectiveness.
          (a) This Amendment No. 1 shall become effective on and as of the date
(such date the “Execution Date”) on which this Amendment No. 1 shall have been
executed and delivered by (A) the Borrower, Parent and the other Credit Parties,
(B) each Term Lender, (C) Lenders constituting the Requisite Lenders under
Section 10.5 of the Original Credit Agreement (before giving effect to the Term
Loan Commitments contemplated by this Amendment No. 1), and (D) the
Administrative Agent (it being understood and agreed that Sections 1 and 2 of
this Amendment No. 1 shall not become effective until each of the conditions set
forth in Section 3.1 of the Credit Agreement has been satisfied).
          (b) The provisions of Sections 1 and 2 of this Amendment No. 1 and the
Credit Agreement shall become effective on the date (such date, the “Restatement
Date”) on which each of the conditions set forth in Section 3.1 of the Credit
Agreement has been satisfied in accordance with the terms thereof.
SECTION 4. Representations and Warranties.
          By its execution of this Amendment No. 1, each of the Borrower and
Parent hereby represents and warrants to the Agents and the Lenders that:
     (A) this Amendment No. 1 has been duly authorized, executed and delivered
by it and constitutes a legal, valid and binding obligation of each Credit Party
hereto, enforceable against such Credit Party in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity;
     (B) the execution, delivery and performance by Credit Parties of this
Amendment No. 1 and the other Credit Documents to which they are parties and the
consummation of the transactions contemplated by this Amendment No. 1 and the
other Credit Documents do not and will not (a) violate (i) any provision of any
Applicable Law, (ii) any of the Organizational Documents of Parent, Borrower or
any of their respective Subsidiaries, or (iii) any order, judgment or decree of
any court or other agency of government binding on Parent, Borrower or any of
their respective Subsidiaries, except with respect to clauses (i) and (iii) to
the extent that such violation could not reasonably be expected to have a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of Parent, Borrower or any of their respective Subsidiaries, except
to the extent that such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Parent, Borrower or any of their respective Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or

-2-



--------------------------------------------------------------------------------



 



(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Parent, Borrower or
any of their respective Subsidiaries, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders and except for any such approval or consent the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect;
     (C) each of the representations and warranties contained in Section 4 of
the Credit Agreement is true as of the Execution Date and Restatement Date; and
     (D) there is no Default or Event of Default as of the Execution Date or
Restatement Date.
SECTION 5. Amendment, Modification and Waiver.
          This Amendment No. 1 may not be amended, modified or waived except in
accordance with Section 10.5 of the Credit Agreement.
SECTION 6. Reference to and Effect on the Original Credit Agreement and the
Credit Documents.
          On and after the Restatement Date, each reference in the Original
Credit Agreement or any other Credit Document to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Original Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment No. 1 (i.e., the Credit Agreement).
SECTION 7. Reaffirmation and Grant.
          (a) Each Credit Party hereby expressly acknowledges the terms of this
Amendment No. 1 and reaffirms, as of the date hereof, the covenants and
agreements contained in each Credit Document to which it is a party, including,
in each case, such covenants and agreements as in effect immediately after
giving effect to this Amendment No. 1 and the transactions contemplated hereby.
          (b) Each Credit Party, by its signature below, hereby affirms and
confirms (1) its obligations under each of the Credit Documents to which it is a
party, and (2) the pledge of and/or grant of a security interest in its assets
as Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Credit Agreement and the other Credit
Documents.
          (c) In addition to, and not in lieu of, any other Liens for the
benefit of the Lenders, as security for the payment or performance, as the case
may be, in full of the Secured Obligations (as such term is defined in the
Pledge and Security Agreement), including the Guarantees, each Grantor (as such
term is defined in the Pledge and Security Agreement) hereby grants security
interests to the Collateral Agent for the benefit of the Secured Parties (as
such term is defined in the Pledge and Security Agreement) in all right, title
or interest in or to any and all of the Collateral (as such term is defined in
the Pledge and Security Agreement), whether now owned or hereafter acquired.
          (d) Each Grantor hereby authorizes the filing of any financing
statements or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Collateral Agent in connection with the Credit
Agreement. Such financing statements may contain an indication or description of
collateral that describes such property in any manner as

-3-



--------------------------------------------------------------------------------



 



the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Collateral Agent in connection with this Agreement,
including describing such property as “all assets” or “all personal property,”
and “whether now owned or at any time hereafter acquired” or “now has or at any
time in the future may acquire any right, title or interest” or words of similar
import.
SECTION 8. Entire Agreement.
          This Amendment No. 1, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment No. 1 shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Original Credit Agreement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Original Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Credit Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby and that this Amendment
No. 1 is a Credit Document.
SECTION 9. Governing Law.
          THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.15 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 1 AND
SHALL APPLY HERETO.
SECTION 10. Severability.
          In case any provision in or obligation hereunder shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
SECTION 11. Counterparts.
          This Amendment No. 1 may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart to this Amendment No. 1 by facsimile
transmission or other electronic transmission shall be effective as delivery of
a manually signed counterpart of this Amendment No. 1.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused its duly
authorized officer to execute and deliver this Amendment No. 1 as of the date
first written above.

            VALEANT PHARMACEUTICALS INTERNATIONAL
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       VALEANT PHARMACEUTICALS INTERNATIONAL,
INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       ATON PHARMA, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       CORIA LABORATORIES, LTD.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       DOW PHARMACEUTICAL SCIENCES, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer    

S-1



--------------------------------------------------------------------------------



 



            VALEANT PHARMACEUTICALS NORTH AMERICA LLC
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       OCEANSIDE PHARMACEUTICALS, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       PRINCETON PHARMA HOLDINGS, LLC
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       PRIVATE FORMULA CORP.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       RENAUD SKIN CARE LABORATORIES, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President    



S-2



--------------------------------------------------------------------------------



 



            VALEANT BIOMEDICALS, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       BIOVAIL AMERICAS CORP.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       PRESTWICK PHARMACEUTICALS, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       BIOVAIL HOLDINGS INTERNATIONAL SRL
      By:   /s/ Alex Matheson on behalf of Richard K. Masterson       Name:  
Richard K. Masterson       Title:   President & Chief Operating Officer      
VALEANT INTERNATIONAL (BARBADOS) SRL
      By:   /s/ Alex Matheson on behalf of Richard K. Masterson       Name:  
Richard K. Masterson       Title:   President & Chief Operating Officer      
BIOVAIL LABORATORIES INTERNATIONAL (BARBADOS) SRL
      By:   /s/ Alex Matheson on behalf of Richard K. Masterson       Name:  
Richard K. Masterson       Title:   President & Chief Operating Officer      
HYTHE PROPERTY INCORPORATED
      By:   /s/ Alex Matheson on behalf of Richard K. Masterson       Name:  
Richard K. Masterson       Title:   President & Chief Operating Officer  

          Each Signature in the Presence of:
      /s/ Bruce Goins       Name:   Bruce Goins      Occupation:   Vice
President, Finance      Address:   Valeant International (Barbados) SRL       

S-3



--------------------------------------------------------------------------------



 



            VALEANT CANADA GP LIMITED
      By:   /s/ Robert R. Chai-Onn       Name:   Robert R. Chai-Onn      
Title:   Vice President       VALEANT CANADA LP by its sole general partner,
VALEANT CANADA GP LIMITED
      By:   /s/ Robert R. Chai-Onn       Name:   Robert R. Chai-Onn      
Title:   Director       V-BAC HOLDING CORP.
      By:   /s/ Robert R. Chai-Onn       Name:   Robert R. Chai-Onn      
Title:   Director    



S-4



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
individually as Administrative Agent, Collateral Agent and Swing Line Lender
      By:   /s/ Robert Ehudin       Name:   Robert Ehudin       Title:  
Authorized Signatory       GOLDMAN SACHS BANK USA,
as a Lender,
      By:   /s/ Robert Ehudin       Name:   Robert Ehudin       Title:  
Authorized Signatory  

S-5



--------------------------------------------------------------------------------



 



ANNEX A
CREDIT AGREEMENT
[See attached.]
Annex A

 



--------------------------------------------------------------------------------



 



Schedule A
Term Lenders
Goldman Sachs Bank USA
Schedule A

 